Citation Nr: 0900386	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

In November 2008, the veteran presented testimony at a 
hearing before the undersigned Acting Veterans' Law Judge in 
Muskogee, Oklahoma.  A transcript of the hearing is 
associated with the appellant's claims folder.


FINDINGS OF FACT

1.  The veteran's right knee disability was not noted on the 
service entrance examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right knee disability existed prior to service.

3.  Clear and unmistakable evidence establishes that the 
veteran's right knee disability was not aggravated by his 
military service.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 
& Supp. 2008); 
38 C.F.R. §§ 3.304(b), 3.306(b) (2008).

2.  The veteran's  pre-existing right knee disability clearly 
and unmistakably was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2006, prior to initial adjudication, and 
February 2007, of the information and evidence needed to 
substantiate and complete a claim for service connection for 
a knee disorder, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided in a February 2007 VCAA notice letter, which was 
followed by readjudication of the claim in supplemental 
statements of the case.  Moreover, because the preponderance 
of the evidence is against the claim for service connection, 
and service connection is denied, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
treatment records, VA treatment records, and private medical 
records have been associated with the claims folder.

The Board notes that in November 2008 the veteran's 
representative submitted additional evidence without waiver 
of agency of original jurisdiction (AOJ) consideration.  
However, two of the newly submitted private treatment reports 
are essentially irrelevant to the issue on appeal because 
they are already of record.  Although one of the reports is 
not of record, there is no need to remand the case because 
this document indicates that the veteran currently has a 
right knee disability, a fact which has been well 
established, and which does not have any further tendency to 
aid in substantiating the veteran's claim in this aggravation 
case.  The documents do not contain evidence denying or 
rebutting evidence of  pre-existing right knee disability or 
evidence of aggravation of the veteran's right knee 
disability while in service.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  The 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim, including testimony and 
contentions entered at a Board personal hearing.



Service Connection for Right Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A veteran who served during a period of 
war or during peacetime service after December 31, 1946 is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111.

A  pre-existing injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service. 38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the  pre-
existing disability was not aggravated during service.  
Generally, a  pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  See also VAOPGCPREC 3-2003.

The Board notes that a right knee disorder was not "noted" at 
service entrance.  The December 1967 induction examination 
report noted the veteran's history of right knee football 
injury prior to service in 1962.  History provided by the 
veteran of the pre-service existence of conditions recorded 
at the time of the entrance examination does not, in itself, 
constitute a notation of a  pre-existing condition.  38 
C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1995).  The veteran's induction 
physical examination, conducted in December 1967, although 
initially noting that a further orthopedic specialist 
examination was to be conducted, ultimately reflects a 
notation that orthopedic examination revealed no pathology.  
Because a right knee disorder was not "noted" at the time of 
service entrance in December 1967, the veteran is entitled to 
the presumption of sound condition.  38 U.S.C.A. § 1111.

However, after a review of all the evidence of record, the 
Board finds that the presumption of sound condition is 
rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's right knee disability pre-existed 
this period of active duty service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.303.  A pre-service June 19, 1968 letter from the 
veteran's private physician noted that the veteran had a 
possible derangement of the knee or tear of the medial 
meniscus and was scheduled for surgery on July 1, 1968, which 
was two days before the veteran went on active duty service 
on July 3, 1968.  The June 1968 private physician letter 
reported that clinical records in July 1968 note that the 
veteran was scheduled for right knee surgery on July 1, 1968, 
before entering service.  The June 1968 private physician 
letter reported that pre-service examination on June 14, 1968 
showed good range of motion, but it would not extend as far 
as the right knee.  There was tenderness with minimal 
swelling on the medial aspect.  The impression was medial 
meniscus tear.    

Service treatment records reflect the veteran's history of a 
football injury to the right knee prior to his entry into 
military service in 1962, and including clinical findings of 
old torn medial menisci (February 1969).  The December 1967 
induction examination report noted the veteran's reported 
history of pre-service right knee football injury in 1962.  
The December 1967 induction examination initially noted that 
a further orthopedic specialist examination was to be 
conducted of the veteran's right knee; however, this was 
scratched out, and it was noted that the examinee was 
qualified for induction.  A July 1968 service treatment entry 
notes the report of pre-service recurrent right knee pain and 
intermittent locking of the right knee.  An August 1968 
orthopedic service treatment entry includes the opinion that 
the veteran's right knee medial meniscus injury existed prior 
to service ("EPTS").  Such evidence shows that the subject 
of the veteran's right knee disorder was being discussed and 
considered, even such consideration was inexplicably 
dismissed by the service entrance examiner.  Service 
treatment records (for example, April 1969) also record the 
veteran's reports of pre-service treatment with multiple 
aspirations of the right knee for effusion.  A September 1970 
service treatment record entry notes an eight year (pre-
service) history of right knee weakness, with history of 
episodes of locking and effusion.

At his November 2008 Travel Board hearing, the veteran 
testified in relevant part on the question of pre-existence 
of right knee disability that before he got inducted into 
active duty service he was scheduled for an operation two 
weeks before the induction date.  He indicated he sustained a 
right knee injury playing football prior to induction.  He 
testified that he took the letter to the induction office, 
and they sent him to get his knee x-rayed, but he was sent 
back, and was taken into military service.  

The Board also finds that clear and unmistakable evidence 
establishes that the veteran's pre-existing right knee 
disability was not aggravated by his military service.  On 
the question of whether there was any permanent increase in 
severity of the  pre-existing right knee disability during 
service, there is no competent evidence of worsening or right 
knee disability during service.  The pre-service evidence 
already established that the veteran had a right knee 
football injury with history of old torn medial meniscus of 
the right knee; history or clinical findings that included 
pre-service right knee pain, limited right knee extension, 
tenderness, swelling, effusion, weakness, and intermittent 
episodes of locking; that the veteran had a pre-service 
diagnosis of derangement or tear of the medial meniscus; pre-
service treatment that included aspirations of the knee for 
effusion; and that the right knee disability was severe 
enough that surgery was required (a right knee arthrotomy and 
medial meniscectomy had been scheduled prior to service in 
July 1968).  

On the question of aggravation of  pre-existing right knee 
disability by service, service treatment records show a mere 
continuation of the same pre-existing and pre-service right 
knee symptomatology.  Service treatment records show that 
shortly after induction into service it was again noted that 
the veteran had a torn medial meniscus and had been scheduled 
for surgery prior to entering service.  A February 1969 
service treatment record entry notes the old medial meniscal 
tear, the same as had been noted prior to service, and 
recommended surgery, just as had already been recommended and 
even scheduled prior to service.  The February 1969  service 
treatment record entry noted the veteran had limited right 
knee extension, a clinical finding noted prior to service, 
but no swelling or atrophy, even though swelling had been 
noted prior to service.  A September 1970 service treatment 
entry shows continued pre-service complaints of locking on 
full extension and quadriceps atrophy associated with the 
pre-service torn medial meniscus. 

At the May 1971 separation examination, the veteran reported 
that he had a bad right knee with atrophy.  The evidence 
shows that prior to service the veteran had also been found 
to have atrophy.  In the May 1971 Report of Medical History, 
the veteran reported that he was doing good, and checked the 
blocks to indicate either a history or current complaints of 
swollen or painful joints, joint deformity, and trick or 
locked knee.  The May 1971 service separation examiner noted 
that the veteran previously (February 1969) had been advised 
to have surgery, but was currently doing well ("good").  
There were no clinical findings concerning the right knee 
noted in the May 1971 separation examination.  

The service treatment record evidence does not show any 
additional right knee injury, complaints, clinical findings, 
or diagnosis that was not shown to be present at service 
entrance.  The service treatment records show continued 
complaints and treatment for the  pre-existing right knee 
disability.  When comparing the clinical evidence at service 
separation with the disability picture of the right knee 
clinically established at service entrance, neither the 
symptoms reported by the veteran at or after service 
separation, nor the clinical findings at or soon after 
service separation, demonstrate any permanent worsening of 
the veteran's  pre-existing right knee disability of tear of 
the medial meniscus. 

At the November 2008 personal hearing, the veteran testified 
in relevant part on the question of aggravation in service 
that his right knee started to swell while in basic training.  
He testified that, after he got the profile for his knee he 
did not go back to see a doctor, and during the profile he 
worked in personnel for a while.  The veteran also testified 
that after separation from service he did not seek treatment 
for his right knee disability.  With regard to the veteran's 
general assertion that, because he had a knee disorder while 
in service, he feels service connection should be granted, 
the Court has held that even temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

On the questions of whether a right knee disability  pre-
existed service or was aggravated by service, there is no 
competent medical opinion evidence of record that weighs in 
the veteran's favor.  The more recent treatment records show 
a current diagnosis and treatment for a diagnosed right knee 
disability, but do not even include a history regarding 
symptoms or onset of this disability.  For these reasons, the 
Board finds that the presumption of sound condition of the 
right knee at service entrance is rebutted by clear and 
unmistakable (obvious and manifest) evidence that the 
veteran's right knee condition  pre-existed active duty 
service and 


was not aggravated during service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.303.  As the standard is clear and unmistakable 
evidence to rebut the presumption of sound condition at 
service entrance, the rule of resolving reasonable doubt in 
the veteran's favor is not applicable in this case.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


